Miller, J.,
delivered the opinion of the Court.
This is an action of replevin brought by the appellant against the appellee in the Circuit Court for Harford county for twenty timber logs. The penalty of the replevin bond was $200, hut upon execution of the writ the appraisers valued the logs at $10.*71. The defendant thereupon pleaded that the real value of the property replevied, as ascertained by sworn appraisers summoned and sworn by the sheriff, does not exceed the sum or value of $50, and therefore the Circuit Court had no jurisdiction in the case. To this plea the plaintiff replied that the logs mentioned in the declaration grew ujion, and were cut by him upon a certain tract of land called “Paca’s Park” in said county, which is described in a certain deed to him from *200one Lee, and his title to, and right to the possession of said logs depends upon his right and title to said land, and he further avers that before this suit was instituted the defendant made claim to these logs, on the ground that he was the owner of that part of said tract of land upon which said logs grew and were cut, and that the right and title to said land is involved in this action. To this replication the defendant filed a general demurrer which .the Court sustained.
The present appeal appears to be taken directly from the judgment sustaining the demurrer to the replication, and there is nothing in the record to show that any final judgment in favor of the defendant, sustaining the plea and quashing the writ was ever rendered by the Court below. It is clear from the authorities that without such final judgment the appeal was prematurely taken, and must be dismissed. Boteler & Belt vs. State, use of Chew, 7 G. & J., 109 ; Wheeler vs. State, use of Bateman, 7 Gill, 33 ; Schindel vs. Suman, 13 Md., 310.
But as this difficulty may be removed by another appeal after final judgment, and as the only question in the case which will then be properly presented for review, has been fully argued by counsel, we deem it our duty to express our opinion upon it now in order to save further costs and expense. The question is, had the Circuit Court jurisdiction in this case ? There can be no doubt that jurisdiction in all actions of replevin, where the value of the thing in controversy does not exceed the sum of $50, as ascertained by appraisers summoned and sworn by the sheriff or other officer to whom the writ of replevin is directed, has been conferred exclusively upon justices of the peace by sections 13 and 16, of Article 51 of the Code, unless the restriction of the first clause of the 14th section of the same Article is applicable to such actions. That section provides that “no justice of the peace shall have any jursdiction in actions where the title to lands is involved, *201nor in actions for slander, for breach of promise to marry, or to enforce any lien for work or materials.” But reading this section as we must, in connection with sections 13 and 33 of the same Article, we are all clearly of opinion its sole purpose and effect is to deny jurisdiction to the justices in the specified actions for slander, for breach of promise of marriage, to enforce mechanics’ liens, and in actions of ejectment or trespass quare clausum fregit, and the like where title to land is or may he necessarily and directly in issue, and that it has no application whatever in any case to an action of replevin.
(Decided 4th December, 1874.)
Such being our opinion we should affirm the judgment on the demurrer if properly presented for review, but as it stands the appeal must be dismissed.

Appeal dismissed.